Citation Nr: 0203192	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had recognized Guerrilla service from June 1943 
to May 1945 and had service in the Regular Philippine Army 
from May 25, 1945 to May 31, 1945.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  In June 
2001, the Board remanded this case to the RO for further 
action which has been completed.  As noted in that remand 
decision, the issues of entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, and the entitlement to accrued benefits, 
are not in appellate status.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for pleural cavity injury, retained foreign body, 
left hemithorax, rated as 20 percent disabling; and injury, 
Muscle Group IV, and left infrascapular and axillary regions, 
rated as 20 percent disabling.

2.  The Certificate of Death reflects that the veteran died 
at the age of 73 in September 1996 at his residence.  The 
immediate cause of death was arteriosclerotic heart disease.  
No other significant condition contributing to death were 
listed.  

3.  Cardiovascular disease to include arteriosclerotic heart 
disease was not manifest during service or within 1 year of 
separation.

4.  The veteran's service-connected pleural cavity injury, 
retained foreign body, left hemithorax, and injury, Muscle 
Group IV, left infrascapular region and axillary region, were 
not the immediate or underlying cause of the veteran's death, 
and were not etiologically related to the cause of death, 
arteriosclerotic heart disease; the veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the veteran's death and they were not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the March 1998, October 1999, and March 2000 rating 
decisions; the August 2000 statement of the case; the January 
2002 rating decision; and in the January 2002 supplemental 
statement of the case of the reasons and bases for the denial 
of her claim.  The Board concludes that the discussions in 
the rating decisions, statement of the case, and supplemental 
statement of the case, informed the appellant of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board specifically remanded this case to obtain a 
pertinent medical opinion, which has been obtained. In 
addition, all relevant medical evidence is of record.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  The RO specifically considered VCAA.

Background

The service medical records do not show complaints, 
evaluation, or a diagnosis for a cardiovascular disorder to 
include arteriosclerotic heart disease.  

Post-service, the records show that the veteran was afforded 
a VA examination in December 1950.  That examination reflects 
residuals of shrapnel wound, infrascapular and axillary 
regions, left; healed scars; metallic foreign body left 
hemithorax; mild limitation of motion of left shoulder 
joints; muscular injury group IV.  There was no diagnosis of 
a cardiovascular disorder to include arteriosclerotic heart 
disease.

In a June 1951 rating decision, service connection was 
granted for pleural cavity injury, retained foreign body, 
left hemithorax, rated as 20 percent disabling; injury to 
Muscle Group IV, left infrascapular region and axillary 
region, rated as 10 percent disabling.  

In a May 1955 medical statement from the Chinese General 
Hospital, Manila, it shows that the veteran was treated for 
the service-connected disabilities and minimal cardiac 
enlargement, etiology undetermined.  A medical certificate 
from the Republic of the Philippines Bureau of Health dated 
in August 1955 reflects the evaluation of the service-
connected disabilities.  The certificate also reflects that 
the veteran's heartbeats were fairly weak and fast with 
slight enlargement of the cardiac area.  

Records from the Department of Health Field Operations dated 
in August 1973 reflect treatment of fibromyositis, chest, 
left, recurrent pain up the neck and the left extremity; 
scar, old, healed, scapular region, left, pain, upon moving; 
and nephritis.  In October 1977, the veteran was hospitalized 
by VA for the treatment of coronary heart disease with angina 
pectoris.  The veteran was admitted to Veterans Memorial 
Medical Center in April 1978 for urinary tract infection and 
rule out urolithiasis.  

In January 1980, the veteran was afforded a VA examination.  
The examination report reflects complaints of pain and 
numbness over the left back at the infrascapular region.  The 
service-connected shrapnel wounds were evaluated.  The 
examination revealed pneumonitis, medial basal bilateral, in 
partial resolution.  The diagnosis was scars, residuals of 
shrapnel wound left infrascapular and axillary regions, 
static, and metallic foreign bodies, deep muscle of the back 
involving Muscle Group XX, left.  The January 1980 chest x-
rays reflect the heart was seen to be at the upper limits of 
normal and showed evidence of left ventricular prominence but 
this had not changed significantly since the previous 
examination.  The impression was borderline heart with left 
ventricular prominence.  

Dr. Gregorio Tiongzon, M.D. reported in medical certificates 
dated in June and October 1980 that he had treated the 
veteran since March 1980 and that the veteran had been 
hospitalized at the Veterans Memorial Medical Center in 1977.  
Dr. Tiongzon also reported that the veteran developed 
coronary artery disease that was precipitated and aggravated 
by the service-connected disabilities and that the veteran 
had rheumatoid arthritis and neuritis.

In August 1987, the veteran was seen by Arsenio R. Redoblado, 
M.D., for anxiety neurosis and chronic obstructive pulmonary 
disease.  In an August 1991 letter, Marry Ann C. Uy, M.D., 
stated that the veteran was treated for his service-connected 
disabilities.  In June 1993, the veteran was treated by VA 
for left upper extremity complaints.  In an August 1993 
medical certificate, Dr. Redoblado diagnosed the veteran as 
having chronic liver disease.  

September 1993  VA x-rays revealed pleuritis, left, with 
pleural effusion; cardiomegaly; and degenerative spondylosis.  
In October 1993, the veteran was afforded a VA examination.  
The left upper extremity was examined.  In addition, it was 
noted that the veteran's lungs were clear.  The diagnoses 
were status post lung injury with pneumonitis and left 
pleural effusion by x-ray; and degenerative joint disease of 
the acromioclavicular joint of the left shoulder and humeral 
head with moderate to severe range of motion deficits of the 
left shoulder.  

In a November 1993 rating decision, the veteran's service-
connected disability of the left upper extremity was 
increased to 20 percent disabling.  

In May 1994, the veteran was treated by M. Vande Vosse, M.D., 
for cerebrovascular disease, recent, probably thrombosis with 
left middle cerebral artery with right hemiparesis.  The 
veteran was scheduled for follow-up at a stroke clinic.  In 
August 1995, Ceasar Torres, M.D., treated the veteran for 
cerebrovascular disease, old, probably thrombosis with left 
middle cerebral artery with right hemiparesis; 
arteriosclerotic heart disease, " NIF, CFC II-B."

In January 1996, a VA field examination was conducted for aid 
and attendance benefits purposes.  The report reflects that 
the veteran was paralyzed due to stroke and suffering from 
hypertension and a heart condition.  The physical ailments 
were described as common to persons of his age.  The ailments 
were expected to progressively aggravate with time.

The Certificate of Death reflects that the veteran died at 
the age of 73 in September 1996 at his residence.  The 
immediate cause of death was arteriosclerotic heart disease.  
No other significant condition contributing to death were 
listed.  At the time of his death, the veteran was service-
connected for pleural cavity injury, retained foreign body, 
left hemithorax, rated as 20 percent disabling; and injury, 
Muscle Group IV, and left infrascapular and axillary regions, 
rated as 20 percent disabling.

In February 1997, the appellant applied for VA death 
benefits.  She contends that the veteran's death was related 
to and/or aggravated by his service-connected disabilities.  
She contends that the retained metallic foreign body in the 
chest produced continuous pains and damaged important organs 
in the veteran's body.  She also contends that physicians 
recognized that such material being incurred in the line of 
duty and have combined as the principal or contributory cause 
of death.  The appellant, as a lay person, is competent to 
offer testimony as to symptoms.  However, she is not 
qualified to offer a medical opinion as to the causation or 
etiology of the condition that resulted in the death of the 
veteran.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thereafter, a medical certificate dated in July 1998, 
completed by Rogelio R. Daya, M.D., was received which stated 
that the veteran's death from arteriosclerotic heart disease 
"could be service related as veteran of World War II."  Dr. 
Daya referred to a November 1979 medical certificate of 
Garcia Fernandez-Valledor, M.D., of the Veterans Memorial 
Medical Center, which stated that the veteran's development 
of coronary artery disease was precipitated by a large 
retained metallic foreign body in the chest.  Dr. Daya stated 
that this could have lead to arteriosclerotic heart disease.  
The medical certificate which he referred to was attached to 
his letter.  In this medical certificate, Dr. Fernandez-
Valledor stated that the veteran had a large retained foreign 
body on his chest; that the veteran had persistent severe 
pain over the left chest radiating up to the neck and left 
upper extremity which caused limited range of motion 
secondary to retained foreign body on the left chest; that 
the veteran had developed coronary artery disease 
precipitated and aggravated by the aforementioned condition; 
and that the presence of the shrapnel wound over the left 
scapular region caused severe pain over the back because of 
muscle and nerve injury.  

Thereafter, VA contacted the Veterans Memorial Medical Center 
regarding the past medical treatment of the veteran.  The 
appellant was also requested to submit the records of the 
veteran from this facility.  Thereafter, the records were 
received.  In October 1977, he was treated for coronary 
artery disease and pulmonary fibrosis.  In April and May 
1978, he was treated for urinary tract infected and 
polynephritis.  In July and August 1987, he was treated for 
liver cirrhosis, schistosomiasis, and chronic cholecystitis.  
In April 1990, he was treated for liver cirrhosis and 
trichuriasis. 

In a May 1999 letter, Dr. Daya indicated that he was not an 
attending physician of the veteran, but he had signed the 
death certificate.  The diagnosis made on the death 
certificate was based on the information given to his office 
by the person which requested the death certificate.  Dr. 
Daya stated that his July 1998 opinion which stated that 
there was a relationship between the veteran's 
arteriosclerotic heart disease and his various injuries was 
an opinion based on a medical certificate about the 
development of coronary artery disease precipitated by a 
large retained metallic foreign body on the chest, issued by 
Dr. Fernandez-Valledor who was the veteran's attending 
physician in 1979.  

In December 1999, Dr. Renato C. Yu completed a medical 
certificate which stated that he was providing his opinion 
regarding the veteran's death from arteriosclerotic heart 
disease.  Dr. Yu noted that the medical history and x-ray 
evidence showed a shrapnel lodged on the chest and that the 
veteran during his lifetime had consulted him regarding vague 
chest pain on the site where the foreign body was found.  Dr. 
Yu stated that this foreign body which was sustained during 
wartime could have, in a way, contributed to cause the death 
of the veteran considering its long duration which gradually 
damaged organ systems.  

In July 2000, a VA examiner provided her medical opinion 
regarding the veteran's death.  She reviewed the medical 
history of the veteran.  Based on the medical information, 
she stated that it was evident that the veteran's cardiac 
condition was not a major problem through the years nor was 
it related to his service-connected disabilities.  The 
metallic retained foreign bodies were lodged in the soft 
tissues of the chest and could not have caused significant 
cardiac damage whether directly or indirectly.  If the 
pleural cavity injury was significant enough to affect the 
pulmonary circulation, then the manifestation should have 
been that of right-sided heart failure.  This was not seen in 
the veteran's case.  Instead, the cause of death was 
arteriosclerotic heart disease which was probably the 
consequence of the normal aging process and not part of his 
service-connected disabilities.  

In October 2001, the same VA physician expanded upon her July 
2000 opinion.  She stated the following.  The veteran was 
service-connected for pleural cavity injury, retained foreign 
body, left hemithorax, with injury to Muscle Group IV.  While 
this service-connected disability caused discomfort, it did 
not affect the vital organs, such as the heart and lungs.  
The metallic foreign bodies were seen to be in the "deep 
muscles of the back belonging to Muscle Group XX, left" as 
shown in January 1980 x-rays.  The veteran had other 
significant medical problems that could have contributed to 
his demise.  These include cirrhosis, diagnosed in 1987, and 
cerebrovascular accident, diagnosed in 1994.  Although the 
veteran had recurrent complaints referable to his service-
connected injury, this could not have singly or collectively 
resulted in the veteran's death.  

The veteran had a chest x-ray in May 1955 with an 
interpretation of minimal cardiomegaly, etiology (?).  In 
August 1955, physical examination report stated that "he had 
heart beats that were fairly weak and fast."  No medical 
report pertaining to the heart was available in the interim.  
In October 1977, he was confined at Veterans Memorial Medical 
Center for coronary artery heart disease and angina.  
Subsequent admissions to that facility in 1978, 1987, and 
1990 were for other medical problems.  In 1994, he was 
admitted for recent cerebrovascular accident, thrombosis with 
right hemiparesis and dysarthria.  A possible etiology of 
cardiomegaly in a 30 year old person (veteran's age at that 
time) during that period was beriberi.  However, 
atherosclerosis is a different entity.  The latter has a 
longer course with prolonged period of clinical inactivity.  
Dreaded complications such as myocardial infarction, unstable 
angina, or stroke occur decades later.  The physician stated 
that she believed that the arteriosclerotic heart disease had 
its onset much later. 

She further stated that the veteran's service-connected 
muscle injury could not have been severe enough to cause 
general impairment of health to an extent that would render 
him less capable of resisting the effects of other diseases.  
His injury was on the left side.  VA examination in 1980 
showed that there was no increase in severity of the 
condition.  It was unfortunate that he incurred other medical 
diseases that definitely contributed to the deterioration of 
his health, chronic obstructive pulmonary disease, liver 
cirrhosis, cerebrovascular accident with right hemiparesis.  
Other than age, sex, and family history, most the risk 
factors of these diseases were preventable.  


Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arteriosclerosis, cardiovascular-renal 
disease, and/or valvular heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  A claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The service medical records do not show complaints, 
evaluation, or a diagnosis for a cardiovascular disorder to 
include arteriosclerotic heart disease.  However, the veteran 
sustained injuries during service.  He was service-connected 
for the residuals thereof in a June 1951 rating decision.  
Service connection was granted for pleural cavity injury, 
retained foreign body, left hemithorax, and injury to Muscle 
Group IV, left infrascapular region and axillary region.  He 
was not service-connected for cardiovascular disorder.  

The first notation of any cardiovascular treatment was in a 
May 1955 medical statement from the Chinese General Hospital, 
Manila which showed that the veteran had minimal cardiac 
enlargement, etiology undetermined.  A medical certificate 
from the Republic of the Philippines Bureau of Health dated 
in August 1955 reflected that the veteran's heartbeats were 
fairly weak and fast with slight enlargement of the cardiac 
area.  In October 1977, the veteran was hospitalized by VA 
for the treatment of coronary heart disease with angina 
pectoris.  In October 1977, the veteran was also treated at 
the Veterans Memorial Medical Center for coronary artery 
disease and pulmonary fibrosis.  Outpatient Record Cards from 
Daniel Z. Romualdez Memorial Hospital dated from July 1978 to 
March 1980 reflected treatment for angina.  In a November 
1979 medical certificate of Dr. Fernandez-Valledor opined 
that the veteran had a large retained foreign body on his 
chest; that persistent severe pain over the left chest 
radiating up to the neck and left upper extremity caused 
limited range of motion secondary to retained foreign body on 
the left chest; that the veteran had developed coronary 
artery disease precipitated and aggravated by the 
aforementioned condition; and that the presence of the 
shrapnel would over the left scapular region caused severe 
pain over the back because of muscle and nerve injury.  A 
January 1980 VA chest x-ray reflected the heart was seen to 
be at the upper limits of normal and showed evidence of left 
ventricular prominence.  The impression was borderline heart 
with left ventricular prominence.  In October 1980, Dr. 
Tiongzon reported that the veteran developed coronary artery 
disease that was precipitated and aggravated by the service-
connected disabilities and that the veteran had rheumatoid 
arthritis and neuritis.  A January 1996 VA field examination 
revealed that the veteran was suffering from hypertension and 
a heart condition.  

The Certificate of Death reflects that the veteran died at 
the age of 73 in September 1996.  The immediate cause of 
death was arteriosclerotic heart disease.  No other 
significant condition contributing to death were listed.  

In reviewing the complete record, the Board notes that the 
medical evidence in support of the veteran's claim includes 
the November 1979 medical certificate of Dr. Fernandez-
Valledor in which he opined that that the veteran had 
developed coronary artery disease precipitated and aggravated 
by his service-connected disabilities as well as the October 
1980 opinion of Dr. Tiongzon that the veteran developed 
coronary artery disease that was precipitated and aggravated 
by the service-connected disabilities.  In addition, the 
January 1998 and May 1999 opinions of Dr. Daya state that the 
veteran's death from arteriosclerotic heart disease could be 
service related as veteran of World War II.  In the May 1999 
letter, Dr. Daya indicated that his July 1998 opinion was 
based on a medical certificate about the development of 
coronary artery disease precipitated by a large retained 
metallic foreign body on the chest, issued by Dr. Fernandez-
Valledor who was the veteran's attending physician in 1979.  
Also, in support of the appellant's claim is the opinion of 
Dr. Renato C. Yu which stated that the foreign body which was 
sustained during wartime could have, in a way, contributed to 
cause the death of the veteran considering its long duration 
which gradually damaged organ systems.

The Board must weigh against those supporting opinions, the 
two medical opinions provided by a VA examiner in July 2000 
and in October 2001.  In sum, she opined that the veteran's 
service-connected disabilities did not play a role in the 
veteran's death.  In October 2001, as noted above, she 
provided a thorough analysis of the reasons and bases of why 
she did not believe the veteran's service-connected 
disabilities played a role in the veteran's death.

In considering the negative evidence of the VA physician, the 
Board finds that her medical opinion reports outweigh the 
probative value of the aforementioned medical evidence which 
supports the appellant's claim.  The reasons that her 
opinions are more probative are the following.  First of all, 
the opinion of the VA physician was based upon a review of 
the entire record to include the opinions of Drs. Fernandez-
Valledor, Tiongzon, Daya, and Yu.  Secondly, the VA physician 
meticulously and chronologically reviewed the veteran's 
history of heart disease to include the etiology and initial 
onset of heart disease.  Thirdly, she specifically considered 
the veteran's service-connected disabilities with regard to 
their impact on the veteran's health in general, with regard 
to his heart disease, and with regard to any possible 
connection to his death.  Fourth, she reviewed in detail his 
overall health to include other physical impairments and what 
impact they had on his health and his death.  The Board notes 
that the other opinions of record were not based on the 
entire record and were not as thorough in their analysis and 
reasoning as the opinions of the VA physician, particularly 
her October 2001 opinion.  Thus, while the Board has duly 
considered the evidence which supports the appellant's claim, 
the Board finds that the evidence not in support of her claim 
outweighs the positive evidence.  

The VA physician concluded that the veteran's service-
connected disabilities could not have singly or collectively 
resulted in the veteran's death and that the veteran's 
service-connected muscle injury could not have been severe 
enough to cause general impairment of health to an extent 
that would render him less capable of resisting the effects 
of other diseases. 

In reaching a determination to accord less probative value to 
the private medical opinions, the Board notes that Dr. Daya, 
clarified in May 1999, that his opinion was based on the 
opinion of Dr. Fernadez-Valleder, rather than independent 
evidence or conclusions.   Dr. Yu's statement that the 
service-connected condition, "could have, in a way, 
contributed" is remarkably vague and thus of lessened 
probative value.  Similarly, the statements of Fernandez-
Valleder and Tiongzon are competent, but are lacking in 
reasoning.

Thus, based on the evidence, the Board finds that the veteran 
did not incur cardiovascular disease to include 
arteriosclerotic heart disease during service or within one 
year thereof.  The veteran's service-connected pleural cavity 
injury, retained foreign body, left hemithorax, and injury, 
Muscle Group IV, left infrascapular region and axillary 
region, were not the immediate or underlying cause of the 
veteran's death, and were not etiologically related to the 
cause of death, arteriosclerotic heart disease.  The 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

